Title: From Thomas Jefferson to William Short, 11 March 1805
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Washington Mar. 11. 05.
                  
                  Your favors of Feb. 14. & 26. are now before me, and answering first to the former, I inclose you a copy of the cypher as well as of the cyphered letter therein referred to.
                  I have examined the two statements of our account. the first is perfectly intelligible, & right in principle. I have not attempted to examine the calculations, being on the point of departure for Monticello, & not doubting their correctness. the second statement is unintelligible to me, except the earlier part of it. the rest perhaps I might make out if I had time, for a debrouillement of the sums & operations it presents. but I believe it would be a waste of time and supposing it correct & knowing, if it is not, that you will correct it, I have not hesitated to fix the balance as there stated and to inclose you an obligation for it as an evidence & security for the debt in case of the death of either. if we both live, it will be easily done. I inclose you the statements according to your request and a draught on the bank of the U.S. for 500. Dollars to be added to the credits on these statements. no endeavors shall be wanting on my part to expedite the discharge—I am just setting out for Albemarle to see my sick daughter whose situation in point of health is such as to fill me with disquietude. I do not expect to get back to Washington till the middle of April. We shall not be without hope of your passing the autumnal months with us at Monticello. Accept my affectionate salutations and assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               